Order issued October3, 2012




                                           In The
                              &mid uf Apprats
                       NMI! istrirt uf &'txas at 13 atlas
                                    No. 05-12-00303-CV


                       STOVALL & ASSOCIATES, P.C., Appellant
                                              V.
                     HIBBS FINANCIAL CENTER, LTD., Appellee


                                         ORDER


      The Court has before it appellee's September 27, 2012 motion for leave to file sur-reply,

which is unopposed. The Court DENIES the motion.




                                                    ELO H LANG-MIE S
                                                    JU